DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 6, 8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat No. 9,140,001 to Hohmann in view of U.S. Pat. Application Publication No. 2018/0142723 to Craven.
Hohmann ‘001 teaches limitations for a “thermal insulating screw assembly” – as shown, “comprising: a thermal insulating screw” – including 56, 58, 60, “and a thermal insulating washer mounted on the thermal insulating 5screw” – as shown at 82, “wherein: the thermal insulating screw has a first end provided with a rotation head” – at 62, “and a second end provided with a shank and an external thread; the external thread has a first end connected with the shank and a 10second end provided with a drilling portion” – as shown at 56.
Hohmann ‘001 teaches further limitation of “the external thread and the shank are formed integrally” – as shown wherein they are assembled to function and geometrically comprise a single part. It has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  In order to expedite prosecution as much as possible, assuming arguendo that the reference doesn’t teach a more specific interpretation and/or an amended explicit limitation such as ‘the external thread and the shank are formed integrally from a continuous piece of material’ for example, it’s noted that Craven ‘723 for example disclose that it is well known in the art to form a screw shank and external thread from a single integral piece of continuous material.  It would have been an obvious design choice or engineering expedient for one of ordinary skill in the art to form the external thread and screw shank from a continuous integral piece of material in order to reduce inadvertent separation of the parts during use and/or to accommodate other manufacturing considerations wherein one of ordinary skill in the art would recognize that the proposed modification would not otherwise affect function of the arrangement.
Hohmann ‘101 teaches further limitation of “the rotation head of the thermal insulating screw is provided with a thermal insulating portion which coats and covers the rotation head” – as described, “the thermal insulating portion has a lower end extending to the shank” – as shown.  
Although Hohmann ‘001 discloses a washer adjacent the driving end, the reference does not fully teach the claim limitations defining structure for retaining the washer in place, i.e., “and provided with a plurality of projections; 15each of the projections is provided with a horizontal face, a vertical face, and an inclined face; the horizontal face is located at a top of each of the projections; the vertical face extends downward from the horizontal face; the inclined face extends inward and downward from the vertical 20face”.  Craven ‘723 discloses a similar arrangement including a plurality of projections 150 for retaining a washer, the projections including surfaces facing upper, lower, and radially, i.e., vertical for mounting and retaining the washer.  It would have been an design choice or engineering expedient for one of ordinary skill in the art to provide a plurality  of projections having surfaces facing upper, lower, and vertical for retaining a washer as suggested by Craven ‘723.  Furthermore, it is noted that Craven ‘723 discloses the projection faces to be portions of a continuous curve wherein it is examiner’s position that teaching anticipates broad limitations but also holds that one of ordinary skill in the art would have recognized that a projection shape providing an approximation of that continuous curve by straight-edge planar facets including upper, lower, and vertical planar facets would have been equivalent shape for performing the same function and would not otherwise affect function whereby it would have been an obvious change in shape, a design choice for aesthetic and/or an engineering expedient to accommodate manufacturing considerations.    
Further limitation of “the thermal insulating washer is positioned by the projections of the thermal insulating portion” would have been obvious to one of ordinary skill in the art since it is well known in the art to provide projections for that purpose is explicitly taught by Craven ‘723 for example whereby the plurality of projections of the screw of Hohmann ‘001 as modified would perform the function of retaining the washer as suggested by Craven ‘723, “ the thermal insulating washer includes a metal portion and a resilient portion“ – reference discloses “The external seal 82 can be a stabilizing neoprene fitting, a steel washer with a neoprene gasket, or a bonded sealing washer, such as a sealing washer having a backing (e.g., nylon, stainless steel, galvanized steel) with a bonded sealant (e.g., EPDM rubber, neoprene, silicone)” thereby explicitly disclosing embodiments which anticipate the broad limitation, “12the thermal insulating washer has a central portion provided with an axial hole mounted on the thermal insulating portion” – as shown, “the axial hole of the thermal insulating washer has an inner diameter flush with an outer diameter of the vertical face of each of the projections; and 5the axial hole of the thermal insulating washer passes through the inclined face and the vertical face to the horizontal face, and is positioned on the horizontal face of each of the projections”  - inherent to assembly of the prior art as modified.   
As regards claim 5, Hohmann ‘001 teaches further limitation of “the thermal insulating screw has a conic shape” – as shown at the drill tip.  
As regards claim 6, Hohmann ‘001 teaches further limitation of “the drilling portion of the thermal insulating screw is a drill tip” – as shown at 42.   
As regards claim 8, Hohmann ‘001 teaches further limitation of “the rotation head of the thermal insulating screw is a sheet plate, has a hexagonal shape or has a conic shape” – the generally planar shape of the prior art head of Fig 8 for example teaches ‘sheet plate’ and anticipates broad alternatively-recited limitation whereas one of ordinary skill in the art would recognize that the hex head of embodiment of Fig 21 for example also anticipates the broad alternatively-recited limitation. 
As regards claim 14, although Craven ‘723 as relied on discloses a curved projection including horizontal, inclined, and vertical portions, the reference does not explicitly teach “the vertical face of each of the projections is a flat plane”.  However, one of ordinary skill in the art would have recognized that a projection shape providing an approximation of that continuous curve by straight-edge facets including upper, lower, and vertical planar facets would have been equivalent shape for performing the same function and would not otherwise affect function whereby it would have been an obvious change in shape, a design choice for aesthetic and/or an engineering expedient to accommodate manufacturing considerations.  
 As regards claim 15, although Craven ‘723 as relied on discloses a curved projection including horizontal, inclined, and vertical portions, the reference does not explicitly teach “the vertical face of each of the projections is a flat plane”.  However, one of ordinary skill in the art would have recognized that a projection shape providing an approximation of that continuous curve by straight-edge facets including upper, lower, and vertical planar facets would have been equivalent shape for performing the same function and would not otherwise affect function whereby it would have been an obvious change in shape, a design choice for aesthetic and/or an engineering expedient to accommodate manufacturing considerations.  
As regards claim 16, although Craven ‘723 as relied on discloses a curved projection including horizontal, inclined, and vertical portions, the reference does not explicitly teach “the vertical face of each of the projections is a flat plane”.  However, one of ordinary skill in the art would have recognized that a projection shape providing an approximation of that continuous curve by straight-edge facets including upper, lower, and vertical planar facets would have been equivalent shape for performing the same function and would not otherwise affect function whereby it would have been an obvious change in shape, a design choice for aesthetic and/or an engineering expedient to accommodate manufacturing considerations.  
As regards claim 17, the screw of Hohmann ‘723 as modified includes a “horizontal face of each of the projections is perpendicular to the axial hole of the thermal insulating washer” as taught by Craven ‘723 for the purpose of supporting the washer retained thereby.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat No. 9,140,001 to Hohmann in view of U.S. Pat. Application Publication No. 2018/0142723 to Craven and further in view of U.S. Pat. No. 11,130,168 to Hohmann.
Although Hohmann ‘001 as relied on, teaches different diameter portions including at 60, 58, 56, the reference doesn’t teach “the thermal insulating portion is provided with an angled guide face that is lower 15than each of the projections”.  Hohmann ‘168 discloses angled guide at 76.  It would have been obvious to one of ordinary skill in the art to provide the screw of Hohmann ‘001 with a transition as taught by Hohmann ‘168 in order to minimize damage to portions of wall assembly during insertion for example.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As relied on, the prior art does not teach or suggest all limitations and including particular dimensional geometry recited.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Argument that Hohmann ‘001 doesn’t teach projections, therefore Hohmann ‘001 as modified in view of Craven doesn’t is not persuasive insofar as that is the proposed modification, i.e., that well-known projections such as those disclosed by Craven ‘723 be used to retain the disclosed washer of Hohmann ‘001.  Argument that the Hohmann ‘001 reference doesn’t include a vertical edge is not persuasive insofar as it inherently has a vertical edge as part of angular transition as shown.  Regardless, to expedite prosecution as much as possible, it is examiner’s position that if the claim were amended to require that the projection includes a vertical planar facet edge for example, that vertical planar facet edge portion would have been an obvious design choice of equivalent and obvious change in shape not otherwise affecting function where no evidence for criticality for a planar faceted edge is provided.
Argument that the steel backed neoprene washer taught by the Hohmann ‘001 reference and/or as that washer would be retained by projections as taught by the Craven ‘723 reference as proposed cannot be removed is not supported by evidence.  
Regardless, it is the washer of Hohmann ‘001 as modified to be retained by projections as taught by Craven ‘723 that should be considered.  One of ordinary skill in the art would recognize the inherent removability of the washer over the projections taught by Craven ‘723 as relied as a result of minor interference fit wherein the broad functionally-recited limitation has not clearly defined structure of the claimed product which might be relied on to patentably distinguish from that of the well known prior art structure as applied.
Arguments regarding new limitations requiring planar portions of the projections is addressed herein above in grounds of rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677